Name: Commission Implementing Regulation (EU) 2019/1141 of 3 July 2019 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  European construction;  international affairs;  civil law
 Date Published: nan

 4.7.2019 EN Official Journal of the European Union L 180/20 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1141 of 3 July 2019 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 1210/2003 lists public bodies, corporations and agencies and natural and legal persons, bodies and entities of the previous government of Iraq covered by the freezing of funds and economic resources that were located outside Iraq on 22 May 2003 under that Regulation. (2) On 28 June 2019, the Sanctions Committee of the United Nations Security Council decided to remove thirteen entries from the list of persons or entities to whom the freezing of funds and economic resources should apply. (3) Annex III to Regulation (EC) No 1210/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1210/2003 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 2019. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 169, 8.7.2003, p. 6. ANNEX In Annex III to Council Regulation (EC) No 1210/2003, the following entries are deleted: 6. AGRICULTURAL NATIONAL ESTABLISHMENT IN ABU-GREIB. Address: Baghdad International Airport, General Street, Baghdad, Iraq. 14. ANIMAL HEALTH DEPARTMENT. Address: P.O. Box 22055, Al-Shaikh Omar Street, Baghdad, Iraq. 15. ARAB IRAQI COMPANY FOR LIVESTOCK DEVELOPMENT. Address: P.O. Box 29041, Baghdad, Iraq. 38. GENERAL AGRICULTURAL ESTABLISHMENT IN DALMAG. Address: Ahrar, Kut, Iraq. 39. GENERAL AGRICULTURAL ORGANISATION IN KHALIS. Address: P.O. Box 564, Al-Khalis, Diala Muhafadha, Al-Khalis, Iraq. 40. GENERAL ESTABLISHMENT FOR AGRICULTURAL ORGANISATIONS. Address: P.O. Box 21015, Battawin, Baghdad, Iraq. 47. GENERAL ESTABLISHMENT FOR STATE FARMS. Address: P.O. Box 21035, General Ramadi Street, entrance of Agaruf Street, Baghdad, Iraq. 88. NAHRAWAN AGRICULTURAL ESTABLISHMENT. Address: P.O. Box 20195, New Baghdad, Nahrawan, Baghdad, Iraq. 112. STATE AGRICULTURAL ESTABLISHMENT IN ISHAQI. Address: Dujail - Salah Eldin, Iraq. 113. STATE AGRICULTURAL ESTABLISHMENT IN MUSSAYIB. Address: Mussayib Establishment, Babylon, Iraq. 155. STATE ESTABLISHMENT OF AGRICULTURE IN DUJAILA / DUJAILA AGROINDUSTRIAL COMPLEX. Address: P.O. Box Aioroba, K 29 Oroba, Kut, Iraq. 174. STATE ORGANISATION FOR ANIMAL PRODUCTION. Address: Zafaraniya Area, near Post Office, Baghdad, Iraq; P.O. Box 3073, Karadde Charkieya/Erkhaita, Baghdad, Iraq. 180. STATE ORGANISATION FOR FISHERIES (alias (a) STATE FISHERIES ORGANISATION, (b) STATE ENTERPRISE FOR SEA FISHERIES, (c) STATE ENTERPRISE FOR INLAND FISHERIES). Addresses: (a) P.O. Box 3296, near Aqaba Bin Nafa Square, Baghdad, Iraq; (b) P.O. Box 260, Basrah, Iraq.